Citation Nr: 1012407	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for left lateral 
epicondylitis (non-dominant).

2.  Entitlement to service connection for right lateral 
epicondylitis (dominant).

3.  Entitlement to service connection for a left hip strain.

4.  Entitlement to service connection for a right hip 
strain.

5.  Entitlement to service connection for left knee pain.

6.  Entitlement to service connection for right knee pain.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the benefits sought on 
appeal.

The Veteran was scheduled to appear before a Veterans Law 
Judge at a travel board hearing conducted at the RO on April 
30, 2009.  The Veteran failed to appear for the hearing.  To 
the Board's knowledge, the Veteran has offered no 
explanation as to why he was unable to appear for the 
scheduled hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the Veteran's hearing request 
had been withdrawn. See 38 C.F.R. § 20.704(d) (2009).  

The issue of entitlement to service connection for left 
lateral epicondylitis (non-dominant) and entitlement to 
service connection for right lateral epicondylitis 
(dominant) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current left hip disability.

2.  The Veteran does not have a current right hip 
disability.

3.  The Veteran does not have a current left knee 
disability.

4.  The Veteran does not have a current right knee 
disability.


CONCLUSIONS OF LAW

1.  A left hip disability was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  A right hip disability was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

3.  A left knee disability was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

4.  A right knee disability was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the Veteran is expected to provide; and (4) must 
request that the Veteran provide any evidence in his 
possession that pertains to the claim. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA provided VCAA required notice regarding his service 
connection claims, in correspondence sent to the Veteran in 
March 2006.  The letter told him what evidence was needed to 
substantiate entitlement to service connection.  The letter 
also notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing 
his service connection claims, and identified his duties in 
obtaining information and evidence to substantiate his 
claims. The March 2006 letter further provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disability under 
consideration, pursuant to Dingess.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the March 2006 
letter complied with this requirement. 

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from various federal agencies.  
Additionally, the Veteran was afforded a VA examination in 
response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Service Connection Criteria

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the Veteran. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Bilateral Hip and Knee Disabilities

The Veteran contends that he incurred bilateral hip and knee 
disabilities as a result of active duty service.

Service treatment records indicate complaints of bilateral 
hip and knee pain.  In June 2003, the Veteran reported 
bilateral knee pain and the examiner's diagnosis was 
"possible bursitis."  Subsequent x-rays were taken in July 
2003 and the results were negative.  

The Veteran submitted service medical records from Kent 
General Hospital which indicated a fork lift fell on him in 
September 2003, and the Veteran reported pain to the right 
leg, left thigh, back, and right hand. The Veteran was 
diagnosed with multiple contusions (which is defined as a 
"bruise"; See Dorland's Illustrated Medical Dictionary 302 
(27th ed. 1988) secondary to trauma. There was, however, no 
diagnosis of any injuries to the hips or knees.  

March 2005 service treatment records show that the Veteran 
received "1s" in every category on his "PULHES" profiles. 
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the Veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).

Post-service, there is no evidence of clinical treatment or 
subjective complaints of bilateral hip or knee disabilities, 
other than the Veteran's claim of entitlement to service 
connection.  There is no evidence of post-service diagnoses 
of any chronic disease or injury to the hips or knees. 

At an April 2006 VA compensation and pension examination, 
the Veteran complained of pain in the hips and knees, 
however, the examiner reported a  clinically normal 
examination and failed to diagnosis any bilateral hip or 
knee disabilities.  X-ray studies conducted in April 2006 
diagnosed the Veteran with unremarkable hips and knee 
joints.

The Veteran's complaints of pain, without a diagnosed or 
identifiable underlying malady or condition, do not 
constitute a "disability" for which service connection may 
be granted. Sanchez-Benitez v. West, 13 Vet App 282 (1999); 
aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). 

To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period. Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (the Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves).

While the Veteran's reports of symptoms could be sufficient 
to show a current disability, his reports of pain were 
considered by the VA examiner who was unable to find a 
current disability.  The examination report shows that there 
was no pain on motion of the knees or hips and that pain was 
reported only by way of history.  The Veteran has not 
reported pertinent post-service symptoms elsewhere in the 
record.  Given the limited report of pain, and the absence 
of any evidence of disability on examination, the Board 
finds that the weight of the evidence is against finding a 
current disability of the hips or knees.

Absent proof of the existence of the disabilities being 
claimed, there can be no valid claim for service connection. 
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims of entitlement to 
service connection for bilateral hip and knee disabilities.


ORDER

Service connection for a left hip strain is denied.

Service connection for a right hip strain is denied.

Service connection for left knee pain is denied.

Service connection for right knee pain is denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The threshold for finding a link between current disability 
and service is low. Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  

A December 1999 service record indicated a diagnosis of 
lateral epicondylitis of the left elbow and treatment 
records from December 1993 to January 1994 are noted for 
right elbow complaints, and again, a diagnosis of lateral 
epicondylitis was given.  In June 1998, the Veteran was 
diagnosed as having right tennis elbow (a form of 
epicondylitis) and in September 2004, right medial elbow 
pain was diagnosed as medial epicondylitis.

At the April 2006 VA compensation and pension examination, 
the Veteran complained of pain in the elbows, however, the 
examiner reported a clinically normal examination and failed 
to diagnosis any bilateral elbow disabilities.  X-ray 
studies conducted in April 2006 indicated unremarkable elbow 
joints and bones.

In June 2006 treatment records from Dover AFB Family 
Practice, the Veteran complained of "tingling" or "asleep" 
feelings in all fingers on both hands for the past two 
months and the Veteran stated that in the morning the 
feeling started from the elbow and radiated down his arms.  
The Veteran reported pain in the elbows and forearm.  The 
examiner diagnosed paresthesias in the upper extremities, 
bilaterally.  

The medical evidence of record is insufficient because it 
does not contain an opinion as to whether any current 
disability may be related to the complaints and diagnoses in 
service.  These considerations require further investigation 
by medical professionals, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule a VA 
medical examination to determine the 
relationship, if any, between the 
Veteran's current bilateral elbow 
symptoms and any in-service diagnoses.  

The examiner should review the claims 
folder, and note such a review in the 
examination report or in an addendum.

The examiner should provide an opinion 
as to whether the Veteran has current 
bilateral elbow disabilities, and, if 
so, whether it is at least as likely as 
not (50 percent probability or more) 
that the bilateral elbow disabilities 
began in service or are otherwise the 
result of a disease or injury in 
service.  

For purposes of this appeal, a current 
disability exists if shown at any time 
since the Veteran's discharge from 
service in 2005.

The examiner should provide a rationale 
for the opinion.  The examiner is 
advised that the Veteran is competent to 
report his symptoms and injuries; and 
such reports must be considered in 
formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, the RO/AMC should issue 
a supplemental statement of the case and 
then return the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


